COBB, J.
This appeal by the husband, Mark Davis, challenges the trial court’s award of permanent alimony to his wife, Lori Davis. We find no error in the award of permanent alimony, but reverse the automatic future increases in that alimony based upon termination of child support obligations. See Swanston v. Swanston, 746 So.2d 566 (Fla. 5th DCA 1999); Umstead v. Umstead, 620 So.2d 1074 (Fla. 2d DCA 1993); Spanogle v. Spanogle, 376 So.2d 249 (Fla. 5th DCA 1979); Reid v. Reid, 365 So.2d 1050 (Fla. 4th DCA 1978). The better approach would be to consider the respective financial situations of the parties in the future as each child’s emancipation occurs. See Stock v. Stock, 693 So.2d 1080 (Fla. 2d DCA 1997).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
HARRIS, J. and ORFINGER, M„ Senior Judge, concur.